Exhibit 10.1

Execution Version

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 12, 2007 is
made by and among Maui Land & Pineapple Company, Inc., a Hawaii corporation,
with headquarters located at 120 Kane Street, P.O. Box 187, Kahului, Maui,
Hawaii 96733 (the “Company”), and the investors named on the signature pages
hereto, together with their permitted transferees (each, an “Investor” and
collectively, the “Investors”).

RECITALS:

A.                                   The Company and the Investors are executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated thereunder; and

B.                                     The Investors desire to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
an aggregate of 517,242 shares of the Company’s Common Stock (the “Common
Shares”) for an aggregate purchase price of $15,000,018.00.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:


ARTICLE I

DEFINITIONS


1.1                                DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS AGREEMENT, THE FOLLOWING TERMS USED IN THIS AGREEMENT
SHALL BE CONSTRUED TO HAVE THE MEANINGS SET FORTH BELOW:


(A)                                  “AFFILIATE” OF A PERSON MEANS ANY PERSON
THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH PERSON, AS SUCH TERMS ARE
USED IN AND CONSTRUED UNDER RULE 144.


(B)                                 “AMEX” MEANS THE AMERICAN STOCK EXCHANGE
LLC.


(C)                                  “BUSINESS DAY” MEANS ANY DAY EXCEPT
SATURDAY, SUNDAY AND ANY DAY THAT IS A FEDERAL LEGAL HOLIDAY OR A DAY ON WHICH
BANKING INSTITUTIONS IN THE STATE OF HAWAII ARE AUTHORIZED OR REQUIRED BY LAW OR
OTHER GOVERNMENTAL ACTION TO CLOSE.


(D)                                 “CLOSING” MEANS THE CLOSING OF THE PURCHASE
AND SALE OF THE COMMON SHARES PURSUANT TO SECTION 2.1.


(E)                                  “CLOSING DATE” MEANS THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE ON WHICH ALL THE CONDITIONS SET FORTH IN ARTICLE
VIII HEREOF ARE SATISFIED, OR SUCH OTHER DATE AS THE PARTIES MAY MUTUALLY AGREE.

1


--------------------------------------------------------------------------------


 


(F)                                    “COMMISSION” MEANS THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION.


(G)                                 “COMMON STOCK” MEANS THE COMMON STOCK, NO
PAR VALUE, OF THE COMPANY.


(H)                                 “COMMON STOCK EQUIVALENTS” MEANS,
COLLECTIVELY, OPTIONS AND CONVERTIBLE SECURITIES.


(I)                                     “COMPANY COUNSEL” MEANS STRADLING YOCCA
CARLSON & RAUTH, P.C., COUNSEL TO THE COMPANY.


(J)                                     “CONVERTIBLE SECURITIES” MEANS ANY STOCK
OR SECURITIES (OTHER THAN OPTIONS) CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF COMMON STOCK.


(K)                                  “EFFECTIVE DATE” MEANS THE DATE THAT THE
REGISTRATION STATEMENT REQUIRED TO BE FILED BY THE REGISTRATION RIGHTS AGREEMENT
IS FIRST DECLARED EFFECTIVE BY THE COMMISSION.


(L)                                     “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


(M)                               “EXCLUDED SECURITIES” MEANS (A) ANY COMMON
STOCK ISSUED OR ISSUABLE (I) BY REASON OF A DIVIDEND, STOCK SPLIT, SPLIT-UP OR
OTHER DISTRIBUTION ON SHARES OF COMMON STOCK; (II) PURSUANT TO OPTIONS OR
RESTRICTED STOCK GRANTS ISSUED TO EMPLOYEES OR DIRECTORS OF, OR CONSULTANTS OR
ADVISORS TO, THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO A PLAN,
AGREEMENT OR ARRANGEMENT APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY;
(III) UPON EXERCISE OR CONVERSION OF ANY OPTIONS OR CONVERTIBLE SECURITIES WHICH
ARE OUTSTANDING ON THE DAY IMMEDIATELY PRECEDING THE DATE OF THIS AGREEMENT;
(IV) PURSUANT TO ANY BONA FIDE FIRM COMMITMENT UNDERWRITTEN PUBLIC OFFERING WITH
A NATIONALLY RECOGNIZED UNDERWRITER; (V) DIRECTLY TO A COUNTERPARTY, ITS
AFFILIATES OR THEIR RESPECTIVE STOCKHOLDERS IN CONNECTION WITH ANY BONA FIDE
ACQUISITIONS, MERGERS, ASSET ACQUISITIONS AND SIMILAR TRANSACTIONS APPROVED BY
THE COMPANY’S BOARD OF DIRECTORS THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE
EQUITY CAPITAL; (VI) IN CONNECTION WITH TRANSACTIONS WITH LENDERS, CUSTOMERS,
VENDORS OR OTHER COMMERCIAL OR STRATEGIC PARTNERS, THE TERMS OF WHICH ARE
APPROVED BY THE BOARD, IN EACH CASE, THE PRIMARY PURPOSE OF WHICH IS NOT TO
RAISE EQUITY CAPITAL, AND (B) ANY CONVERTIBLE SECURITIES OF THE COMPANY SOLD
PURSUANT TO RULE 144A.


(N)                                 “LIEN” MEANS ANY LIEN, CHARGE, CLAIM,
SECURITY INTEREST, ENCUMBRANCE, RIGHT OF FIRST REFUSAL OR OTHER RESTRICTION.


(O)                                 “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE
SECURITIES.


(P)                                 “PERSON” MEANS AN INDIVIDUAL OR CORPORATION,
PARTNERSHIP, TRUST, INCORPORATED OR UNINCORPORATED ASSOCIATION, JOINT VENTURE,
LIMITED LIABILITY COMPANY, JOINT STOCK COMPANY, GOVERNMENT (OR AN AGENCY OR
SUBDIVISION THEREOF) OR OTHER ENTITY OF ANY KIND.


(Q)                                 “PROCEEDING” MEANS AN ACTION, CLAIM, SUIT,
INVESTIGATION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, AN INVESTIGATION OR
PARTIAL PROCEEDING, SUCH AS A DEPOSITION), WHETHER COMMENCED OR THREATENED IN
WRITING.

2


--------------------------------------------------------------------------------



(R)                                    “PURCHASE PRICE” MEANS, FOR ANY INVESTOR,
THE PRODUCT OF (I) $29.00, WHICH IS THE PURCHASE PRICE PER SHARE FOR THE COMMON
SHARES, AND (II) THE NUMBER OF COMMON SHARES SET FORTH BENEATH SUCH INVESTOR’S
NAME ON THE SIGNATURE PAGES HEREOF.


(S)                                  “REGISTRATION RIGHTS AGREEMENT” MEANS THE
REGISTRATION RIGHTS AGREEMENT, DATED AS OF THE DATE OF THIS AGREEMENT, AMONG THE
COMPANY AND THE INVESTORS, IN THE FORM OF EXHIBIT A HERETO.


(T)                                    “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT MEETING THE REQUIREMENTS SET FORTH IN THE REGISTRATION
RIGHTS AGREEMENT AND COVERING THE RESALE BY THE INVESTORS OF THE COMMON SHARES.


(U)                                 “RULE 144” MEANS RULE 144 PROMULGATED BY THE
COMMISSION PURSUANT TO THE SECURITIES ACT, AS SUCH RULE MAY BE AMENDED FROM TIME
TO TIME, OR ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY THE COMMISSION
HAVING SUBSTANTIALLY THE SAME EFFECT AS SUCH RULE.


(V)                                 “RULE 144A” MEANS RULE 144A PROMULGATED BY
THE COMMISSION PURSUANT TO THE SECURITIES ACT, AS SUCH RULE MAY BE AMENDED FROM
TIME TO TIME, OR ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY THE
COMMISSION HAVING SUBSTANTIALLY THE SAME EFFECT AS SUCH RULE.


(W)                               “SECURITIES ACT” MEANS THE SECURITIES ACT OF
1933, AS AMENDED.


(X)                                   “SHORT SALES” MEANS, WITHOUT LIMITATION,
ALL “SHORT SALES” AS DEFINED IN RULE 3B-3 OF THE EXCHANGE ACT.


(Y)                                 “SUBSIDIARY” MEANS ANY “SIGNIFICANT
SUBSIDIARY” AS DEFINED IN RULE 1-02(W) OF THE REGULATION S-X PROMULGATED BY THE
COMMISSION UNDER THE EXCHANGE ACT.


(Z)                                   “TRADING MARKET” MEANS AMEX OR ANY
NATIONAL SECURITIES EXCHANGE, MARKET OR TRADING OR QUOTATION FACILITY ON WHICH
THE COMMON STOCK IS THEN LISTED OR QUOTED.


(AA)                            “TRANSACTION DOCUMENTS” MEANS THIS AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT.


ARTICLE II
PURCHASE AND SALE OF COMMON SHARES


2.1                                 CLOSING.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, THE COMPANY WILL ISSUE
AND SELL TO EACH INVESTOR, AND EACH INVESTOR WILL, SEVERALLY AND NOT JOINTLY,
PURCHASE FROM THE COMPANY THE NUMBER OF COMMON SHARES SET FORTH BENEATH SUCH
INVESTOR’S NAME ON THE SIGNATURE PAGES HEREOF.  THE CLOSING SHALL TAKE PLACE AT
THE OFFICES OF THE COMPANY COUNSEL ON THE CLOSING DATE OR AT SUCH OTHER LOCATION
OR TIME AS THE PARTIES MAY AGREE.


2.2                                 CLOSING DELIVERIES.


(A)                                  AT THE CLOSING, THE COMPANY SHALL DELIVER
OR CAUSE TO BE DELIVERED TO EACH OF THE INVESTORS THE FOLLOWING:

3


--------------------------------------------------------------------------------


(I)                                     EVIDENCE OF DELIVERY OF AN IRREVOCABLE
INSTRUCTION LETTER TO THE COMPANY’S TRANSFER AGENT INSTRUCTING THE TRANSFER
AGENT TO DELIVER A STOCK CERTIFICATE EVIDENCING THE COMMON SHARES SO PURCHASED
TO EACH INVESTOR WITHIN THREE DAYS OF SUCH INSTRUCTION;

(II)                                  THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY THE COMPANY;

(III)                               A LEGAL OPINION OF COMPANY COUNSEL EXECUTED
BY SUCH COUNSEL;

(IV)                              CERTIFICATE OF THE COMPANY SIGNED BY ITS CHIEF
EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER AND DATED THE CLOSING DATE STATING
THAT THE CONDITIONS IN SECTION 8.2(C)-(D) HAVE BEEN SATISFIED; AND

(V)                                 A CERTIFICATE OF THE COMPANY’S SECRETARY,
ATTACHING THERETO (A) A COPY OF THE COMPANY’S ARTICLES OF INCORPORATION, BYLAWS
OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, AS THEN IN EFFECT, (B) RESOLUTIONS
ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS AUTHORIZING THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (C) GOOD STANDING CERTIFICATES (INCLUDING TAX GOOD
STANDING) WITH RESPECT TO THE COMPANY FROM APPLICABLE AUTHORITIES IN HAWAII AND
ANY OTHER JURISDICTION IN WHICH THE COMPANY IS QUALIFIED TO DO BUSINESS, DATED A
RECENT DATE BEFORE THE CLOSING.


(B)                                 AT THE CLOSING, EACH OF THE INVESTORS SHALL
DELIVER OR CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:

(I)                                     THE PURCHASE PRICE, IN UNITED STATES
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED IN WRITING BY THE COMPANY FOR SUCH PURPOSE; AND

(II)                                  THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY THE INVESTORS.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as may be set forth on the Disclosure Schedule attached hereto as Exhibit
B to this Agreement, which exceptions shall be deemed to be part of the
representations and warranties made hereunder, the Company hereby represents and
warrants to the Investors that:


3.1                                 SUBSIDIARIES. THE COMPANY HAS NO DIRECT OR
INDIRECT SUBSIDIARIES OTHER THAN AS SPECIFIED IN THE SEC REPORTS. THE COMPANY
OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OF EACH SUBSIDIARY, AS
REPORTED IN THE SEC REPORTS, FREE AND CLEAR OF ANY AND ALL LIENS, OTHER THAN
RESTRICTIONS ON TRANSFER UNDER APPLICABLE SECURITIES LAWS, AND ALL THE ISSUED
AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED
AND ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


3.2                                 ORGANIZATION AND QUALIFICATION.  EACH OF THE
COMPANY AND EACH SUBSIDIARY IS AN ENTITY DULY INCORPORATED OR OTHERWISE
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AS APPLICABLE, WITH THE
REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND USE ITS PROPERTIES AND ASSETS
AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED. NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  EACH OF THE COMPANY AND EACH SUBSIDIARY IS DULY QUALIFIED TO
CONDUCT BUSINESS AND IS IN

4


--------------------------------------------------------------------------------



GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED OR LEASED BY IT
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED
OR IN GOOD STANDING, AS THE CASE MAY BE, WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE (I) A MATERIAL AND ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A MATERIAL AND ADVERSE EFFECT
ON THE RESULTS OF OPERATIONS, ASSETS, CAPITALIZATION, BUSINESS OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE,
OR (III) A MATERIAL ADVERSE IMPAIRMENT TO THE COMPANY’S ABILITY TO PERFORM ON A
TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (AS USED IN THIS
AGREEMENT, ANY OF (I), (II) OR (III), SHALL BE REFERRED TO AS A “MATERIAL
ADVERSE EFFECT”).


3.3                                 AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO
CARRY OUT ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY, ITS OFFICERS, DIRECTORS AND STOCKHOLDERS AND
NO FURTHER ACTION IS REQUIRED BY SUCH PARTIES IN CONNECTION THEREWITH OTHER THAN
THE FILINGS REFERRED TO IN SECTION 3.5 HEREOF AND REQUIRED PURSUANT TO SECTION
6.4 HEREOF.  EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL HAVE
BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE
TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


3.4                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I)
CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT
THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE
TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION
(WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT
FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR
OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A
PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION,
ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR
GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN
THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH AS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


3.5                                 FILINGS, CONSENTS AND APPROVALS.  THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER
OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR
OTHER FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS, OTHER THAN (I) THE FILING WITH THE COMMISSION OF ONE OR
MORE REGISTRATION STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS OF THE
REGISTRATION RIGHTS AGREEMENT, (II) FILINGS REQUIRED BY STATE SECURITIES LAWS,

5


--------------------------------------------------------------------------------



AND THE TIMELY FILING OF A NOTICE OF SALE OF SECURITIES ON FORM D WITH THE
COMMISSION, (III) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 6.4, AND (IV)
THOSE THAT HAVE BEEN MADE OR OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT.


3.6                                 ISSUANCE OF THE COMMON SHARES.  THE
PURCHASED COMMON SHARES HAVE BEEN DULY AUTHORIZED FOR ISSUANCE AND SALE PURSUANT
TO THE TERMS OF THE TRANSACTION DOCUMENTS BY ALL NECESSARY ACTION BY THE COMPANY
AND ITS STOCKHOLDERS AND, WHEN ISSUED, DELIVERED AND PAID FOR IN ACCORDANCE WITH
THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS AND SHALL NOT BE SUBJECT TO
PREEMPTIVE OR SIMILAR RIGHTS OF STOCKHOLDERS.  THE PURCHASED COMMON SHARES WILL
BE ISSUED FROM A SHARE RESERVE DULY ESTABLISHED BY THE COMPANY, AND FOLLOWING
THE ISSUANCE OF THE PURCHASED COMMON SHARES, THE COMPANY WILL HAVE AUTHORIZED
AND SHALL MAINTAIN SUFFICIENT RESERVES OF SHARES OF COMPANY CAPITAL STOCK TO
SATISFY ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS TO SUBSCRIBE TO, OR SECURITIES
OR RIGHTS CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE COMPANY


3.7                                 CAPITALIZATION.  THE NUMBER OF SHARES AND
TYPE OF ALL AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND
ALL SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE COMPANY’S VARIOUS
OPTION AND INCENTIVE PLANS AS OF MARCH 5, 2007 IS SET FORTH IN SECTION 3.7 OF
THE DISCLOSURE SCHEDULE.  EXCEPT AS SET FORTH IN SECTION 3.7 OF THE DISCLOSURE
SCHEDULE, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS TO SUBSCRIBE TO, OR
SECURITIES OR RIGHTS CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE
COMPANY.  NO SECURITIES OF THE COMPANY ARE ENTITLED TO PREEMPTIVE OR SIMILAR
RIGHTS, AND NO PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF
PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, AND, EXCEPT AS SET FORTH IN THE SEC
REPORTS, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO SUBSCRIBE
TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES,
RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR GIVING ANY PERSON
ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK. 
THE ISSUE AND SALE OF THE COMMON SHARES WILL NOT, IMMEDIATELY OR WITH THE
PASSAGE OF TIME, OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER
SECURITIES TO ANY PERSON (OTHER THAN THE INVESTORS) AND WILL NOT RESULT IN A
RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION,
EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.


3.8                                 SEC REPORTS.  SINCE JANUARY 1, 2004, THE
COMPANY HAS FILED ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT,
INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF (THE FOREGOING MATERIALS
(TOGETHER WITH ANY MATERIALS FILED BY THE COMPANY UNDER THE EXCHANGE ACT,
WHETHER OR NOT REQUIRED) BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC
REPORTS” AND, TOGETHER WITH THIS AGREEMENT AND THE DISCLOSURE SCHEDULE, THE
“DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS PROPERLY FILED A NOTICE ON FORM
12B-25 WITH RESPECT TO AN EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY
SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION. AS OF EACH OF
THEIR RESPECTIVE DATES OF FILING, THE SEC REPORTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND
THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF
THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY HAS ATTACHED TO THE SEC
REPORTS EACH DOCUMENT, CONTRACT OR OTHER AGREEMENT THAT THE COMPANY WAS REQUIRED
TO ATTACH TO SUCH REPORT AS A MATERIAL CONTRACT PURSUANT TO ITEM 601(B)(10) OF
REGULATION S-K UNDER THE SECURITIES ACT (A “MATERIAL CONTRACT”). EACH
DESCRIPTION

6


--------------------------------------------------------------------------------



OF EACH MATERIAL CONTRACT IN THE SEC REPORTS REFLECTS IN ALL MATERIAL RESPECTS
THE MATERIAL TERMS OF SUCH MATERIAL CONTRACT.  EACH MATERIAL CONTRACT IS IN FULL
FORCE AND EFFECT AND IS VALID AND ENFORCEABLE BY AND AGAINST THE COMPANY OR ITS
SUBSIDIARIES, AS THE CASE MAY BE, IN ACCORDANCE WITH ITS TERMS.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES, IF A SUBSIDIARY IS A PARTY, NOR TO THE
COMPANY’S KNOWLEDGE, ANY OTHER PARTY IS IN DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY TERM OR OBLIGATION TO BE PERFORMED BY IT UNDER ANY MATERIAL
CONTRACT, AND NO EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD CONSTITUTE SUCH A DEFAULT BY THE COMPANY OR ITS SUBSIDIARIES, NOR, TO THE
COMPANY’S KNOWLEDGE, BY ANY OTHER PARTY THERETO, IN ANY SUCH CASE WHICH DEFAULT
OR EVENT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD RESULT IN A MATERIAL ADVERSE
EFFECT.  NO DEFAULT EXISTS, AND NO EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE
OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT, IN THE DUE PERFORMANCE AND
OBSERVANCE OF ANY TERM, COVENANT OR CONDITION, BY THE COMPANY OR ITS
SUBSIDIARIES, IF A SUBSIDIARY IS A PARTY THERETO, OF ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH COMPANY OR ITS PROPERTIES OR BUSINESS OR A SUBSIDIARY OR ITS PROPERTIES OR
BUSINESS IS BOUND WHICH DEFAULT OR EVENT, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


3.9                                 FINANCIAL STATEMENTS. THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS
OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INDICATED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, YEAR-END AUDIT ADJUSTMENTS DISCLOSED THEREIN.


3.10                           ACCOUNTANTS.  DELOITTE & TOUCHE LLP, WHOSE REPORT
ON THE FINANCIAL STATEMENTS OF THE COMPANY IS FILED WITH THE SEC IN THE
COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2005, ARE
INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AS REQUIRED BY THE SECURITIES ACT AND
THE RULES AND REGULATIONS.  EXCEPT AS DESCRIBED IN THE SEC REPORTS AND AS
PREAPPROVED IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 10A OF THE
EXCHANGE ACT, TO THE COMPANY’S KNOWLEDGE, DELOITTE & TOUCHE LLP HAS NOT ENGAGED
IN ANY NON-AUDIT SERVICES PROHIBITED BY SUBSECTION (G) OF SECTION 10A OF THE
EXCHANGE ACT ON BEHALF OF THE COMPANY.


3.11                           INTERNAL CONTROLS.   THE COMPANY HAS ESTABLISHED
AND MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCES THAT:  (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES AND TO MAINTAIN
ACCOUNTABILITY FOR ASSETS; (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


3.12                           AUDIT COMMITTEE.  THE COMPANY’S BOARD OF
DIRECTORS HAS VALIDLY APPOINTED AN AUDIT COMMITTEE WHOSE COMPOSITION SATISFIES
THE REQUIREMENTS OF SECTIONS 121 AND 803(A) OF THE AMEX COMPANY GUIDE AND THE
BOARD OF DIRECTORS AND/OR THE AUDIT COMMITTEE HAS ADOPTED A CHARTER THAT
SATISFIES THE REQUIREMENTS OF SECTION 121 OF THE AMEX COMPANY GUIDE.  THE AUDIT
COMMITTEE HAS REVIEWED THE ADEQUACY OF ITS CHARTER WITHIN THE PAST 12 MONTHS.

7


--------------------------------------------------------------------------------



3.13                           DISCLOSURE CONTROLS.  THE COMPANY HAS ESTABLISHED
AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS DEFINED IN
RULES 13A-15 AND 15D-15 UNDER THE EXCHANGE ACT).  SINCE THE DATE OF THE MOST
RECENT EVALUATION OF SUCH DISCLOSURE CONTROLS AND PROCEDURES, THERE HAVE BEEN NO
SIGNIFICANT CHANGES IN INTERNAL CONTROLS OR IN OTHER FACTORS THAT COULD
SIGNIFICANTLY AFFECT INTERNAL CONTROLS, INCLUDING ANY CORRECTIVE ACTIONS WITH
REGARD TO SIGNIFICANT DEFICIENCIES AND MATERIAL WEAKNESSES.  THE COMPANY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS CURRENTLY IN EFFECT AND
APPLICABLE TO THE COMPANY OF THE SARBANES-OXLEY ACT OF 2002, AND ALL RULES AND
REGULATIONS PROMULGATED THEREUNDER OR IMPLEMENTING THE PROVISIONS THEREOF.


3.14                           ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED
IN THE SEC REPORTS, SINCE SEPTEMBER 30, 2006, THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, AND THE COMPANY HAS NOT (I) VARIED ITS
BUSINESS PLAN OR PRACTICES, IN ANY MATERIAL RESPECT, FROM PAST PRACTICES, (II)
ENTERED INTO ANY MATERIAL FINANCING, JOINT VENTURE, LICENSE OR SIMILAR
ARRANGEMENTS OR (III) SUFFERED OR PERMITTED TO BE INCURRED ANY LIABILITY OR
OBLIGATION AGAINST ANY OF ITS PROPERTIES OR ASSETS THAT WOULD LIMIT OR RESTRICT
ITS ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


3.15                           ABSENCE OF LITIGATION.  EXCEPT AS DISCLOSED IN
THE COMPANY’S SEC REPORTS, THERE IS NO PROCEEDING, OR, TO THE COMPANY’S
KNOWLEDGE, INQUIRY OR INVESTIGATION, BEFORE OR BY ANY COURT, PUBLIC BOARD,
GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF
ITS SUBSIDIARIES THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


3.16                           COMPLIANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY (I) IS IN VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL BODY, OR (II) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL
FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING TO TAXES, ENVIRONMENTAL
PROTECTION, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT QUALITY AND SAFETY AND
EMPLOYMENT AND LABOR MATTERS, EXCEPT IN EACH CASE AS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


3.17                           REGULATORY PERMITS. THE COMPANY AND THE
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


3.18                           TITLE TO ASSETS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAS GOOD TITLE TO OR A VALID LEASEHOLD INTEREST IN ALL OF ITS
PROPERTIES THAT ARE MATERIAL TO THEIR RESPECTIVE BUSINESSES, IN EACH CASE FREE
AND CLEAR OF ALL LIENS, EXCEPT FOR (1) STATUTORY LIENS NOT YET DELINQUENT WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND LIENS FOR
TAXES NOT YET DUE, (2) PLEDGES OF ASSETS IN THE ORDINARY COURSE OF BUSINESS TO
SECURE PUBLIC DEPOSITS, (3) DEFECTS AND IRREGULARITIES OF TITLE AND ENCUMBRANCES
THAT DO NOT MATERIALLY IMPAIR THE USE THEREOF FOR THE PURPOSES FOR WHICH THEY
ARE HELD, (4) MECHANICS’, MATERIALMEN’S, WORKMEN’S, REPAIRMEN’S, WAREHOUSEMEN’S,
CARRIERS’ AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS,
(5) PROPERTIES AND ASSETS THE LOSS OF WHICH WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, AND (6) LIENS DISCLOSED IN THE SEC
REPORTS.

8


--------------------------------------------------------------------------------



3.19                           INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY OWNS
OR POSSESSES THE LICENSES OR RIGHTS TO USE ALL PATENTS, PATENT APPLICATIONS,
PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE SECRETS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE NAMES AND COPYRIGHTS NECESSARY
TO ENABLE IT TO CONDUCT ITS BUSINESS AS NOW OPERATED OR AS CURRENTLY PROPOSED TO
BE OPERATED (THE “INTELLECTUAL PROPERTY”).  EXCEPT AS SET FORTH IN THE SEC
REPORTS, THERE ARE NO MATERIAL OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS
RELATING TO THE INTELLECTUAL PROPERTY, NOR IS THE COMPANY BOUND BY OR A PARTY TO
ANY MATERIAL OPTIONS, LICENSES OR AGREEMENTS RELATING TO THE PATENTS, PATENT
APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE SECRETS, TRADEMARKS,
TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE NAMES OR COPYRIGHTS
OF ANY OTHER PERSON OR ENTITY.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THERE IS
NO CLAIM OR ACTION OR PROCEEDING PENDING OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED THAT CHALLENGES THE RIGHT OF THE COMPANY WITH RESPECT TO ANY
INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH IN THE SEC REPORTS, TO THE KNOWLEDGE
OF THE COMPANY, THE COMPANY’S INTELLECTUAL PROPERTY DOES NOT INFRINGE ANY
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON WHICH, IF THE SUBJECT OF AN
UNFAVORABLE DECISION, RULING OR FINDING WOULD HAVE A MATERIAL ADVERSE EFFECT.


3.20                           TAX STATUS.  THE COMPANY HAS TIMELY MADE OR FILED
ALL FEDERAL, STATE AND FOREIGN INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT (UNLESS AND
ONLY TO THE EXTENT THAT THE COMPANY HAS SET ASIDE ON ITS BOOKS PROVISIONS
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL UNPAID AND UNREPORTED TAXES) AND HAS
TIMELY PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH, AND HAS SET ASIDE ON ITS BOOKS PROVISIONS
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY.  TO THE KNOWLEDGE
OF THE COMPANY, THERE ARE NO UNPAID TAXES CLAIMED TO BE DUE BY THE TAXING
AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS
FOR ANY SUCH CLAIM.  EXCEPT AS SET FORTH IN SECTION 3.20 OF THE DISCLOSURE
SCHEDULE, THE COMPANY HAS NOT EXECUTED A WAIVER WITH RESPECT TO THE STATUTE OF
LIMITATIONS RELATING TO THE ASSESSMENT OR COLLECTION OF ANY FOREIGN, FEDERAL,
STATE OR LOCAL TAX.  EXCEPT AS SET FORTH IN SECTION 3.20 OF THE DISCLOSURE
SCHEDULE, NONE OF THE COMPANY’S TAX RETURNS IS PRESENTLY BEING AUDITED BY ANY
TAXING AUTHORITY.


3.21                           ENVIRONMENTAL LAWS.  EXCEPT AS SET FORTH IN
SECTION 3.21 OF THE DISCLOSURE SCHEDULE, THE COMPANY (I) IS IN COMPLIANCE WITH
ALL APPLICABLE FOREIGN FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS RELATING TO
THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE ENVIRONMENT OR HAZARDOUS OR TOXIC
SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II)
HAS RECEIVED ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER
APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT ITS BUSINESS AND (III) IS IN COMPLIANCE
WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL WHERE, IN
EACH OF THE THREE FOREGOING CLAUSES, THE FAILURE TO SO COMPLY WOULD HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


3.22                           EMPLOYMENT MATTERS.  THE COMPANY IS IN COMPLIANCE
WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RESPECTING
EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND
WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT FOR
CERTAIN AGRICULTURAL AND RESORT EMPLOYEES WHO ARE COVERED BY COLLECTIVE
BARGAINING AGREEMENTS, THE COMPANY IS NOT BOUND BY OR SUBJECT TO (AND NONE OF
ITS ASSETS OR PROPERTIES IS BOUND BY OR SUBJECT TO) ANY WRITTEN OR ORAL, EXPRESS
OR IMPLIED, CONTRACT, COMMITMENT OR ARRANGEMENT WITH ANY LABOR UNION, AND NO
LABOR UNION HAS REQUESTED OR, TO THE COMPANY’S KNOWLEDGE, HAS SOUGHT TO
REPRESENT ANY OF THE EMPLOYEES, REPRESENTATIVES OR AGENTS OF THE COMPANY.  THERE
IS NO STRIKE OR OTHER LABOR DISPUTE INVOLVING THE COMPANY PENDING, OR TO THE
COMPANY’S KNOWLEDGE, THREATENED NOR IS THE COMPANY AWARE OF ANY

9


--------------------------------------------------------------------------------



LABOR ORGANIZATION ACTIVITY INVOLVING ITS EMPLOYEES.  THE COMPANY IS NOT AWARE
THAT ANY OFFICER OR KEY EMPLOYEE, OR THAT ANY GROUP OF OFFICERS OR KEY
EMPLOYEES, INTENDS TO TERMINATE THEIR EMPLOYMENT WITH THE COMPANY, NOR DOES THE
COMPANY HAVE A PRESENT INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OF THE
FOREGOING.


3.23                           TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.
EXCEPT AS SET FORTH IN THE SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE
COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE
COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS),
INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE
FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


3.24                           NO BROKERS.  THE COMPANY HAS TAKEN NO ACTION
WHICH WOULD GIVE RISE TO ANY CLAIM BY ANY PERSON FOR BROKERAGE COMMISSIONS,
FINDER’S FEES OR SIMILAR PAYMENTS RELATING TO THE TRANSACTION DOCUMENTS.


3.25                           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE
INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES
AND RISKS AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE
PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND SUCH
SUBSIDIARIES ARE ENGAGED.


3.26                           INVESTMENT COMPANY STATUS.  THE COMPANY IS NOT
AND UPON CONSUMMATION OF THE SALE OF THE COMMON SHARES WILL NOT BE AN
“INVESTMENT COMPANY,” A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY” OR AN
“AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN
“INVESTMENT COMPANY” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.


3.27                           PRIVATE PLACEMENT.  NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES OR AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF,
(I) HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH
THE OFFER OR SALE OF THE COMMON SHARES, (II) HAS, DIRECTLY OR INDIRECTLY, MADE
ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY,
UNDER ANY CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE COMMON SHARES
UNDER THE SECURITIES ACT OR (III) HAS ISSUED ANY SHARES OF COMMON STOCK OR
SHARES OF ANY SERIES OF PREFERRED STOCK OR OTHER SECURITIES OR INSTRUMENTS
CONVERTIBLE INTO, EXCHANGEABLE FOR OR OTHERWISE ENTITLING THE HOLDER THEREOF TO
ACQUIRE SHARES OF COMMON STOCK WHICH WOULD BE INTEGRATED WITH THE SALE OF THE
COMMON SHARES TO SUCH PURCHASER FOR PURPOSES OF THE SECURITIES ACT OR OF ANY
APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER
THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH
ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED, NOR WILL THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TAKE ANY ACTION OR STEPS THAT
WOULD REQUIRE REGISTRATION OF ANY OF THE COMMON SHARES UNDER THE SECURITIES ACT
OR CAUSE THE OFFERING OF THE COMMON SHARES TO BE INTEGRATED WITH OTHER
OFFERINGS.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS, THE OFFER AND SALE OF THE COMMON SHARES BY THE COMPANY TO THE
INVESTORS PURSUANT TO THIS AGREEMENT WILL BE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

10


--------------------------------------------------------------------------------



3.28                           LISTING AND MAINTENANCE REQUIREMENTS. THE COMPANY
IS IN COMPLIANCE WITH THE REQUIREMENTS OF AMEX FOR CONTINUED LISTING OF THE
COMMON STOCK THEREON AND HAS NOT RECEIVED ANY NOTIFICATION THAT, AND HAS NO
KNOWLEDGE THAT, AMEX IS CONTEMPLATING TERMINATING SUCH LISTING NOR, TO THE
COMPANY’S KNOWLEDGE, IS THERE ANY BASIS THEREFOR. THE ISSUANCE AND SALE OF THE
COMMON SHARES UNDER THE TRANSACTION DOCUMENTS DOES NOT CONTRAVENE THE RULES AND
REGULATIONS OF AMEX, AND NO APPROVAL OF THE SHAREHOLDERS OF THE COMPANY
THEREUNDER IS REQUIRED FOR THE COMPANY TO ISSUE AND DELIVER TO THE INVESTORS THE
MAXIMUM NUMBER OF COMMON SHARES CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE
COMMON SHARES CONTEMPLATED BY THE TRANSACTION DOCUMENTS HAVE BEEN DULY
AUTHORIZED FOR LISTING ON THE AMEX.


3.29                           APPLICATION OF TAKEOVER PROTECTIONS. THERE IS NO
CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY
DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION
UNDER THE COMPANY’S CHARTER DOCUMENTS OR THE LAWS OF ITS STATE OF INCORPORATION
THAT IS OR COULD BECOME APPLICABLE TO THE INVESTORS AS A RESULT OF THE INVESTORS
AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER
THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE
COMPANY’S ISSUANCE OF THE COMMON SHARES AND THE INVESTORS’ OWNERSHIP OF THE
COMMON SHARES.


3.30                           REPORTING STATUS; ELIGIBILITY TO USE FORM S-3. 
THE COMPANY’S COMMON STOCK IS REGISTERED UNDER SECTION 12(B) OF THE EXCHANGE
ACT.  THE COMPANY CURRENTLY MEETS THE “REGISTRANT ELIGIBILITY” REQUIREMENTS SET
FORTH IN THE GENERAL INSTRUCTIONS TO FORM S-3 TO ENABLE THE REGISTRATION OF THE
COMMON SHARES.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor represents and warrants to the Company, severally and solely with
respect to itself and its purchase hereunder and not with respect to any other
Investor, that:


4.1                                 ORGANIZATION; AUTHORITY.  SUCH INVESTOR IS
AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
INVESTOR OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR. EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH INVESTOR, AND WHEN DELIVERED BY SUCH
INVESTOR IN ACCORDANCE WITH TERMS THE HEREOF, WILL CONSTITUTE THE VALID AND
LEGALLY BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’
RIGHTS AND REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.

11


--------------------------------------------------------------------------------



4.2                                 INVESTMENT PURPOSE.  THE INVESTOR IS
PURCHASING THE COMMON SHARES FOR ITS OWN ACCOUNT IN THE ORDINARY COURSE OF
BUSINESS AND NOT WITH A PRESENT VIEW TOWARD THE PUBLIC SALE OR DISTRIBUTION
THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR EXEMPTED FROM REGISTRATION UNDER
THE SECURITIES ACT; PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATION HEREIN,
SUCH INVESTOR DOES NOT AGREE TO HOLD ANY OF THE COMMON SHARES FOR ANY MINIMUM OR
OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO DISPOSE OF THE SECURITIES AT ANY
TIME IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT.


4.3                                 INVESTOR STATUS; RELIANCE ON EXEMPTIONS.  AT
THE TIME SUCH INVESTOR WAS OFFERED THE COMMON SHARES, IT WAS, AND AT THE DATE
HEREOF IT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT.  SUCH INVESTOR IS NOT REQUIRED TO BE REGISTERED AS A
BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.  SUCH INVESTOR UNDERSTANDS
THAT THE COMMON SHARES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE UPON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL
AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING UPON THE TRUTH AND
ACCURACY OF, AND SUCH INVESTOR’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH INVESTOR SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH INVESTOR TO ACQUIRE THE COMMON SHARES.


4.4                                 EXPERIENCE OF THE INVESTOR. SUCH INVESTOR
HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL
MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE
PROSPECTIVE INVESTMENT IN THE COMMON SHARES, AND HAS SO EVALUATED THE MERITS AND
RISKS OF SUCH INVESTMENT. SUCH INVESTOR IS ABLE TO BEAR THE ECONOMIC RISK OF AN
INVESTMENT IN THE COMMON SHARES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A
COMPLETE LOSS OF SUCH INVESTMENT.


4.5                                 GENERAL SOLICITATION. SUCH INVESTOR IS NOT
PURCHASING THE COMMON SHARES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE
OR OTHER COMMUNICATION REGARDING THE COMMON SHARES PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT
ANY SEMINAR OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


4.6                                 ACCESS TO INFORMATION. SUCH INVESTOR
ACKNOWLEDGES THAT IT HAS REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED
(I) THE OPPORTUNITY TO ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO
RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND
CONDITIONS OF THE OFFERING OF THE COMMON SHARES AND THE MERITS AND RISKS OF
INVESTING IN THE COMMON SHARES; (II) ACCESS TO INFORMATION ABOUT THE COMPANY AND
THE SUBSIDIARIES AND THEIR RESPECTIVE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, BUSINESS, PROPERTIES, MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE
IT TO EVALUATE ITS INVESTMENT; AND (III) THE OPPORTUNITY TO OBTAIN SUCH
ADDITIONAL INFORMATION THAT THE COMPANY POSSESSES OR CAN ACQUIRE WITHOUT
UNREASONABLE EFFORT OR EXPENSE THAT IS NECESSARY TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO THE INVESTMENT. NEITHER SUCH INQUIRIES NOR ANY OTHER
INVESTIGATION CONDUCTED BY OR ON BEHALF OF SUCH INVESTOR OR ITS REPRESENTATIVES
OR COUNSEL SHALL MODIFY, AMEND OR AFFECT SUCH INVESTOR’S RIGHT TO RELY ON THE
TRUTH, ACCURACY AND COMPLETENESS OF THE DISCLOSURE MATERIALS AND THE COMPANY’S
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE TRANSACTION DOCUMENTS.


4.7                                 GOVERNMENTAL REVIEW.  SUCH INVESTOR
UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER
GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE COMMON SHARES OR THE FAIRNESS OR SUITABILITY OF THE
INVESTMENT IN THE COMMON SHARES NOR HAVE SUCH AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THE OFFERING OF THE COMMON SHARES.

12


--------------------------------------------------------------------------------



4.8                                 SHORT SALES. SUCH INVESTOR HAS NOT DIRECTLY
OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH INVESTOR, EXECUTED ANY SHORT SALES IN THE SECURITIES OF
THE COMPANY SINCE THE DATE THAT SUCH INVESTOR WAS FIRST CONTACTED REGARDING AN
INVESTMENT IN THE COMPANY (“DISCUSSION TIME”).


4.9                                 TRANSFER OR RESALE.  SUCH INVESTOR
UNDERSTANDS THAT:


(A)                                  EXCEPT AS PROVIDED IN THE REGISTRATION
RIGHTS AGREEMENT, THE COMMON SHARES HAVE NOT BEEN AND ARE NOT BEING REGISTERED
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS AND,
CONSEQUENTLY, SUCH INVESTOR WILL NOT BE AFFORDED THE PROTECTION OF SECTION 11 OF
THE SECURITIES ACT, AND SUCH INVESTOR MAY HAVE TO BEAR THE RISK OF OWNING THE
COMMON SHARES FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE COMMON SHARES MAY NOT
BE TRANSFERRED UNLESS (I) THE RESALE OF THE COMMON SHARES IS REGISTERED PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; (II) THE COMMON
SHARES MAY BE SOLD OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION; OR (III) THE COMMON SHARES ARE SOLD OR TRANSFERRED PURSUANT TO
RULE 144;


(B)                                 ANY SALE OF THE COMMON SHARES MADE IN
RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144
AND, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE COMMON SHARES UNDER
CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON THROUGH WHOM THE SALE IS MADE)
MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE SECURITIES
ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE SECURITIES ACT
OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER; AND


(C)                                  EXCEPT AS SET FORTH IN THE REGISTRATION
RIGHTS AGREEMENT, NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY
OBLIGATION TO REGISTER THE COMMON SHARES UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION
THEREUNDER.


4.10                           LEGENDS.  THE INVESTOR UNDERSTANDS THAT UNTIL (A)
THE COMMON SHARES MAY BE SOLD BY SUCH INVESTOR UNDER RULE
144(K) OR (B) SUCH TIME AS THE RESALE OF THE COMMON SHARES HAS BEEN REGISTERED
UNDER THE SECURITIES ACT AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT,
THE CERTIFICATES REPRESENTING THE COMMON SHARES WILL BEAR A RESTRICTIVE LEGEND
IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED
AGAINST TRANSFER OF THE CERTIFICATES FOR SUCH COMMON SHARES):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

The legend set forth above will be removed and the Company will issue a
certificate without the legend to the holder of any certificate upon which it is
stamped, in accordance with the terms of Article VII hereof.

13


--------------------------------------------------------------------------------



4.11                           NO LEGAL, TAX OR INVESTMENT ADVICE. SUCH INVESTOR
UNDERSTANDS THAT NOTHING IN THIS AGREEMENT OR ANY OTHER MATERIALS PRESENTED BY
OR ON BEHALF OF THE COMPANY TO SUCH INVESTOR IN CONNECTION WITH THE PURCHASE OF
COMMON SHARES CONSTITUTES LEGAL, TAX OR INVESTMENT ADVICE. SUCH INVESTOR HAS
CONSULTED SUCH LEGAL, TAX AND INVESTMENT ADVISORS AS IT, IN ITS SOLE DISCRETION,
HAS DEEMED NECESSARY OR APPROPRIATE IN CONNECTION WITH ITS PURCHASE OF THE
PURCHASED COMMON SHARES.


4.12                           RESIDENCY.  SUCH INVESTOR IS A RESIDENT OF (OR,
IF AN ENTITY, HAS ITS PRINCIPAL PLACE OF BUSINESS IN) THE JURISDICTION SET FORTH
IMMEDIATELY BELOW SUCH INVESTOR’S NAME ON THE SIGNATURE PAGES HERETO.


ARTICLE V

CERTAIN OTHER AGREEMENTS OF THE PARTIES


5.1                                 RIGHT OF FIRST REFUSAL.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS SECTION 5.1 AND APPLICABLE SECURITIES LAWS, IF THE
COMPANY PROPOSES TO OFFER OR SELL ANY NEWLY ISSUED SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS (COLLECTIVELY, THE “NEW SECURITIES”), THE COMPANY SHALL
FIRST OFFER SUCH NEW SECURITIES TO EACH INVESTOR (THE “OFFER”).


(A)                                  THE COMPANY SHALL GIVE NOTICE (THE “OFFER
NOTICE”) TO EACH INVESTOR, STATING (I) ITS BONA FIDE INTENTION TO OFFER SUCH NEW
SECURITIES, (II) THE NUMBER OF SUCH NEW SECURITIES TO BE OFFERED, AND (III) THE
PRICE AND TERMS, IF ANY, UPON WHICH IT PROPOSES TO OFFER SUCH NEW SECURITIES.


(B)                                 TO ACCEPT AN OFFER, IN WHOLE OR IN PART,
SUCH INVESTOR MUST DELIVER A WRITTEN NOTICE (“NOTICE OF ACCEPTANCE”) TO THE
COMPANY PRIOR TO THE END OF THE TENTH (10TH) BUSINESS DAY AFTER SUCH INVESTOR’S
RECEIPT OF THE OFFER NOTICE (THE “OFFER PERIOD”), SETTING FORTH THE AMOUNT OF
NEW SECURITIES THAT SUCH INVESTOR ELECTS TO PURCHASE OR OTHERWISE ACQUIRE (AT
THE PRICE AND ON THE TERMS SPECIFIED IN THE OFFER NOTICE), WHICH AMOUNT CAN BE
UP TO THAT PORTION OF THE NEW SECURITIES EQUAL TO SUCH INVESTOR’S PRO RATA
EQUITY INVESTMENT IN THE COMPANY (PROVIDED, FOR PURPOSES OF THIS SECTION 5.1, AN
INVESTOR’S “PRO RATA EQUITY INVESTMENT,” SHALL MEAN THE RATIO OF (I) THE TOTAL
NUMBER OF SHARES OF COMMON STOCK HELD BY SUCH INVESTOR TO (II) THE TOTAL NUMBER
OF COMMON SHARES SOLD BY THE COMPANY TO THE INVESTORS PURSUANT TO THIS
AGREEMENT.


(C)                                  THE COMPANY SHALL HAVE NINETY (90) DAYS
AFTER EXPIRATION OF THE OFFER PERIOD TO SELL OR ENTER INTO AN AGREEMENT
(PURSUANT TO WHICH THE SALE OF NEW SECURITIES COVERED THEREBY SHALL BE CLOSED,
IF AT ALL, WITHIN SIXTY (60) DAYS FROM THE DATE OF SAID AGREEMENT) TO SELL ALL
OR ANY PART OF SUCH NEW SECURITIES AS TO WHICH A NOTICE OF ACCEPTANCE HAS NOT
BEEN GIVEN BY THE INVESTORS (THE “REFUSED SECURITIES”), BUT ONLY TO THE OFFEREES
DESCRIBED IN THE OFFER NOTICE (IF SO DESCRIBED THEREIN) AND ONLY UPON TERMS AND
CONDITIONS THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR PERSONS OR
LESS FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER NOTICE.


(D)                                 UPON THE CLOSING OF THE ISSUANCE, SALE OR
EXCHANGE OF ALL OR LESS THAN ALL OF THE REFUSED SECURITIES, THE INVESTORS SHALL
ACQUIRE FROM THE COMPANY, AND THE COMPANY SHALL ISSUE TO THE INVESTORS, THE
NUMBER OR AMOUNT OF NEW SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, UPON
THE TERMS AND CONDITIONS SPECIFIED IN THE OFFER. THE PURCHASE BY THE INVESTORS
OF ANY OFFERED SECURITIES IS SUBJECT IN ALL CASES TO THE PREPARATION, EXECUTION
AND DELIVERY BY THE COMPANY AND THE INVESTORS OF A PURCHASE AGREEMENT RELATING
TO SUCH NEW SECURITIES REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
INVESTORS AND THEIR RESPECTIVE COUNSEL.

14


--------------------------------------------------------------------------------



(E)                                  THE RIGHT OF FIRST REFUSAL IN THIS SECTION
5.1 SHALL NOT APPLY IN CONNECTION WITH THE ISSUANCE OF ANY EXCLUDED SECURITIES.


(F)                                    THE OBLIGATIONS OF THE COMPANY UNDER THIS
SECTION 5.1 SHALL TERMINATE ON THE EARLIER TO OCCUR OF THE FOLLOWING: (I) A
SALE, MERGER, CONSOLIDATION OR REORGANIZATION OF THE COMPANY; OR (II) AT ANY
TIME AFTER THE DATE OF THIS AGREEMENT THAT AN INVESTOR SHALL OWN LESS THAN
100,000 SHARES OF COMMON STOCK OF THE COMPANY, BUT WITH RESPECT ONLY TO SUCH
INVESTOR.


(G)                                 THE RIGHT OF FIRST REFUSAL SET FORTH IN THIS
SECTION 5.1 IS NONASSIGNABLE, EXCEPT THAT (A) SUCH RIGHT IS ASSIGNABLE BY EACH
INVESTOR TO ANY AFFILIATE OF SUCH INVESTOR, (B) SUCH RIGHT IS ASSIGNABLE BETWEEN
THE INVESTORS, (C) UPON THE DEATH OF ANY INDIVIDUAL INVESTOR, SUCH RIGHT SHALL
PASS TO THE BENEFICIARIES UNDER THE DECEASED INVESTOR’S LAST WILL AND TESTAMENT
OR TO THE DISTRIBUTEES OF THE DECEASED INVESTOR’S ESTATE, AND (D) SUCH RIGHT IS
ASSIGNABLE BY A PARTNERSHIP OR LIMITED LIABILITY COMPANY TO ITS PARTNERS OR
MEMBERS, AS APPLICABLE.


5.2                                 INFORMATION AND INSPECTION RIGHTS. FOR SO
LONG AS AN INVESTOR (I) CONTINUES TO HOLD AT LEAST 100,000 SHARES OF COMMON
STOCK OF THE COMPANY, AND (II) EXECUTES AND DELIVERS TO THE COMPANY A
CONFIDENTIALITY AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY OR IS OTHERWISE SUBJECT TO OBLIGATIONS OF CONFIDENTIALITY RESULTING FROM
A FIDUCIARY RELATIONSHIP, THEN SUCH INVESTOR (OR ITS AGENTS OR REPRESENTATIVES
THEREOF IN THE CASE OF SECTION 5.2(F)), UPON REQUEST, SHALL HAVE THE RIGHT TO:


(A)                                  MONTHLY REPORTS:  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR MONTH, A
COPY OF (I) AN UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AS OF THE END OF
SUCH MONTH AND AS OF THE END OF THE PRECEDING FISCAL YEAR, (II) AN UNAUDITED
CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND RETAINED EARNINGS FOR SUCH
MONTH AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND
ENDING WITH THE END OF SUCH MONTH, AND (III) AN UNAUDITED CONDENSED CONSOLIDATED
STATEMENT OF CASH FLOWS FOR SUCH MONTH AND FOR THE PERIOD COMMENCING AT THE END
OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH MONTH, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING
PERIOD OF THE PRECEDING FISCAL YEAR;


(B)                                 QUARTERLY REPORTS:  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN FORTY (40) DAYS AFTER THE END OF EACH OF THE FIRST THREE
QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE UNAUDITED QUARTERLY
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS;


(C)                                  ANNUAL REPORTS:  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR OF
THE COMPANY, A COPY OF THE AUDITED FINANCIAL STATEMENTS OF THE COMPANY INCLUDED
IN THE SEC REPORTS;


(D)                                 ANNUAL BUDGET:  WITHIN THIRTY (30) DAYS
AFTER THE BEGINNING OF THE COMPANY’S FISCAL YEAR, A COPY OF THE COMPANY’S ANNUAL
OPERATING BUDGET AND DETAILED INCOME STATEMENT PROJECTIONS AND CASH FLOW
PROJECTIONS FOR THE COMPANY DURING EACH MONTH DURING SUCH PERIOD, ALL IN
REASONABLE DETAIL TOGETHER WITH UNDERLYING ASSUMPTIONS, AND INCLUDING A
REASONABLY DETAILED OPERATING PLAN FOR THE YEAR (“ANNUAL BUDGET”).


(E)                                  COMPARISON OF ANNUAL BUDGET:  IF PREVIOUSLY
MADE AVAILABLE TO THE BOARD OF DIRECTORS, A COMPARISON OF THE ANNUAL BUDGET TO
THE AUDITED FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS.

15


--------------------------------------------------------------------------------



(F)                                    BOARD AND BOARD COMMITTEE MEETING
MATERIALS:  ANY DOCUMENTATION DISTRIBUTED TO MEMBERS BEFORE, DURING AND AFTER,
ALL MEETINGS OF THE BOARD OF DIRECTORS AND ALL MEETINGS OF ANY COMMITTEE OF THE
BOARD OF DIRECTORS; PROVIDED, HOWEVER, THAT THE COMPANY RESERVES THE RIGHT TO
WITHHOLD ACCESS TO ANY MATERIAL OR PORTION THEREOF PROVIDED TO THE DIRECTORS OR
MEMBERS OF SUCH COMMITTEE, IF THE BOARD OF DIRECTORS BELIEVES IN RELIANCE UPON
THE ADVICE OF COUNSEL THAT SUCH EXCLUSION IS REASONABLY NECESSARY TO PRESERVE
THE ATTORNEY-CLIENT PRIVILEGE.


(G)                                 INSPECTION:  VISIT AND INSPECT THE COMPANY’S
PROPERTIES, TO EXAMINE ITS BOOKS OF ACCOUNT AND RECORDS, AND TO DISCUSS THE
COMPANY’S AFFAIRS, FINANCES AND ACCOUNTS WITH COMPANY MANAGEMENT, ALL AT SUCH
TIMES AS MAY BE REASONABLY REQUESTED BY SUCH INVESTOR DURING THE COMPANY’S
NORMAL BUSINESS HOURS.


5.3                                 OBSERVATION RIGHTS.  FOR SO LONG AS THE
INVESTORS CONTINUE TO HOLD AT LEAST 300,000 SHARES OF COMMON STOCK OF THE
COMPANY, IN THE AGGREGATE, THEN THE INVESTORS SHALL HAVE THE RIGHT TO DESIGNATE
ONE PERSON WHO SHALL BE ENTITLED TO NOTICE OF, TO ATTEND, AND PARTICIPATE IN, AS
A NON-VOTING OBSERVER, AND TO ANY DOCUMENTATION DISTRIBUTED TO MEMBERS BEFORE,
DURING AND AFTER, ALL MEETINGS OF THE BOARD OF DIRECTORS AND ALL MEETINGS OF ANY
COMMITTEE OF THE BOARD OF DIRECTORS EXCLUDING ANY COMMITTEE MEETING OF THE BOARD
OF DIRECTORS WHERE THE COMMITTEE IS REQUIRED TO BE COMPRISED SOLELY OF
INDEPENDENT DIRECTORS OR, IN THE EVENT THAT LESS THAN ALL OF THE COMMITTEE
MEMBERS ARE REQUIRED TO BE INDEPENDENT, WHERE THE PRESENCE OF SUCH OBSERVER
WOULD CAUSE THE COMPOSITION OF SUCH COMMITTEE TO NOT BE IN COMPLIANCE WITH THE
AMEX COMPANY GUIDE, AS IT EXISTS AT THE TIME OF THE COMMITTEE MEETING AT ISSUE. 
THE COMPANY RESERVES THE RIGHT TO EXCLUDE SUCH OBSERVER FROM ANY MEETING OF THE
BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF, AND TO WITHHOLD ACCESS TO ANY
MATERIAL OR PORTION THEREOF PROVIDED TO THE DIRECTORS OR MEMBERS OF SUCH
COMMITTEE, IF THE BOARD OF DIRECTORS BELIEVES (A) IN RELIANCE UPON THE ADVICE OF
COUNSEL THAT SUCH EXCLUSION IS REASONABLY NECESSARY TO PRESERVE THE
ATTORNEY-CLIENT PRIVILEGE, OR (B) THE BOARD OF DIRECTORS DETERMINES IN GOOD
FAITH THAT THERE EXISTS A CONFLICT OF INTEREST WITH RESPECT TO SUCH OBSERVER AND
A PARTICULAR MATTER OR TRANSACTION UNDER CONSIDERATION BY THE BOARD OF
DIRECTORS.  THE COMPANY WILL USE ITS BEST EFFORTS TO ENSURE THAT ANY WITHHOLDING
OF INFORMATION OR ANY RESTRICTION ON ATTENDANCE AS SET FORTH ABOVE IS STRICTLY
LIMITED ONLY TO THE EXTENT NECESSARY AS SET FORTH IN THE TWO PRECEDING
SENTENCES.  THE COMPANY WILL REIMBURSE THE OBSERVERS APPOINTED PURSUANT TO THIS
SECTION 5.3 FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THEM IN
ATTENDING MEETINGS OF THE BOARD OF DIRECTORS AND/OR COMMITTEES THEREOF.


ARTICLE VI
COVENANTS


6.1                                 BEST EFFORTS.  EACH PARTY WILL USE ITS
REASONABLE BEST EFFORTS TO SATISFY IN A TIMELY FASHION EACH OF THE CONDITIONS TO
BE SATISFIED BY IT UNDER ARTICLE VIII OF THIS AGREEMENT.


6.2                                 FORM D; BLUE SKY LAWS.  THE COMPANY WILL
TIMELY FILE A NOTICE OF SALE OF SECURITIES ON FORM D WITH RESPECT TO THE COMMON
SHARES, AS REQUIRED UNDER REGULATION D PROMULGATED BY THE COMMISSION UNDER THE
SECURITIES ACT.  THE COMPANY WILL, ON OR BEFORE THE CLOSING DATE, TAKE SUCH
ACTION AS IT REASONABLY DETERMINES TO BE NECESSARY TO QUALIFY THE COMMON SHARES
FOR SALE TO THE INVESTORS UNDER THIS AGREEMENT UNDER APPLICABLE SECURITIES (OR
“BLUE SKY”) LAWS OF THE STATES OF THE UNITED STATES (OR TO OBTAIN AN EXEMPTION
FROM SUCH QUALIFICATION).


6.3                                 NO INTEGRATION.  THE COMPANY SHALL NOT, AND
SHALL USE ITS BEST EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL,
MAKE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICIT OFFERS TO BUY OR

16


--------------------------------------------------------------------------------



OTHERWISE NEGOTIATE IN RESPECT OF ANY OFFER OR SALE OF ANY SECURITY (OTHER THAN
THE COMMON SHARES) UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF THE
COMMON SHARES TO BE INTEGRATED WITH ANY OTHER OFFERING OF SECURITIES BY THE
COMPANY (I) FOR THE PURPOSE OF ANY STOCKHOLDER APPROVAL PROVISION APPLICABLE TO
THE COMPANY OR ITS SECURITIES OR (II) FOR PURPOSES OF ANY REGISTRATION
REQUIREMENT UNDER THE SECURITIES ACT.


6.4                                 SECURITIES LAWS DISCLOSURE.  THE COMPANY
WILL FILE A CURRENT REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF THE
TRANSACTION DOCUMENTS WITHIN FOUR (4) BUSINESS DAYS AFTER THE DATE OF THIS
AGREEMENT; PROVIDED, THAT, SUBJECT TO SUCH FILING REQUIREMENTS, THE COMPANY
SHALL PROVIDE THE INVESTORS WITH A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT
ON THE FORM 8-K BEFORE THE COMPANY FILES IT WITH THE COMMISSION.  IN ADDITION,
THE COMPANY WILL MAKE SUCH OTHER FILINGS AND NOTICES IN THE MANNER AND TIME
REQUIRED BY THE COMMISSION AND AMEX.


6.5                                 INDEMNIFICATION.  IN CONSIDERATION OF EACH
INVESTOR’S EXECUTION AND DELIVERY OF THIS AGREEMENT AND ITS ACQUISITION OF THE
COMMON SHARES HEREUNDER, AND IN ADDITION TO ALL OF THE COMPANY’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, THE
COMPANY WILL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS EACH INVESTOR AND EACH
OTHER HOLDER OF THE COMMON SHARES AND ALL OF THEIR STOCKHOLDERS, OFFICERS,
DIRECTORS, EMPLOYEES AND DIRECT OR INDIRECT INVESTORS AND ANY OF THE FOREGOING
PERSON’S AGENTS OR OTHER REPRESENTATIVES (COLLECTIVELY, THE “INDEMNITEES”) FROM
AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS,
PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION THEREWITH
(REGARDLESS OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO THE ACTION FOR WHICH
INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY AN INDEMNITEE AS
A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY THE COMPANY HEREIN OR IN ANY OTHER
CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (B) ANY
BREACH OF ANY COVENANT, AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED HEREIN
OR IN ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR
THEREBY OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH
INDEMNITEE AND ARISING OUT OF OR RESULTING FROM THE EXECUTION, DELIVERY,
PERFORMANCE, BREACH OR ENFORCEMENT OF THIS AGREEMENT OR THE REGISTRATION RIGHTS
AGREEMENT BY THE COMPANY.  TO THE EXTENT THAT THE FOREGOING UNDERTAKING BY THE
COMPANY IS UNENFORCEABLE FOR ANY REASON, THE COMPANY WILL MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES THAT IS PERMISSIBLE UNDER APPLICABLE LAW.


THE INDEMNITEES SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNITEES, UNLESS: (I) THE
COMPANY HAS AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES; (II) THE COMPANY
SHALL HAVE FAILED TO PROMPTLY ASSUME THE DEFENSE OF SUCH PROCEEDING AND TO
EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNITEES IN ANY SUCH
PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNITEES AND THE COMPANY, AND SUCH
INDEMNITEES SHALL HAVE BEEN ADVISED BY COUNSEL THAT A CONFLICT OF INTEREST IS
LIKELY TO EXIST IF THE SAME COUNSEL WERE TO REPRESENT SUCH INDEMNITEES AND THE
COMPANY (IN WHICH CASE, IF SUCH INDEMNITEES NOTIFY THE COMPANY IN WRITING THAT
THEY ELECT TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE COMPANY, THE COMPANY
SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF AND SUCH COUNSEL SHALL BE
AT THE REASONABLE EXPENSE OF THE COMPANY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE COMPANY BE RESPONSIBLE FOR THE FEES AND EXPENSES OF MORE THAN ONE
SEPARATE COUNSEL).  THE COMPANY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY
SUCH PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF A MAJORITY OF THE INDEMNITEES, EFFECT ANY SETTLEMENT OF ANY PENDING

17


--------------------------------------------------------------------------------



PROCEEDING IN RESPECT OF WHICH INDEMNITEES ARE A PARTY, UNLESS SUCH SETTLEMENT
INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNITEES FROM ALL LIABILITIES THAT
ARE THE SUBJECT MATTER OF SUCH PROCEEDING.  SUBJECT TO THE FOREGOING, ALL FEES
AND EXPENSES (INCLUDING REASONABLE FEES AND EXPENSES TO THE EXTENT INCURRED IN
CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND ANY SUCH PROCEEDING IN A
MANNER INCONSISTENT WITH THIS ARTICLE VI) OF THE INDEMNITEES SHALL BE PAID TO
THE INDEMNITEES AS INCURRED, WITHIN TWENTY (20) BUSINESS DAYS OF WRITTEN NOTICE
THEREOF TO THE COMPANY, WHICH NOTICE SHALL BE DELIVERED NO MORE FREQUENTLY THAN
ON A MONTHLY BASIS; PROVIDED, THAT THE INDEMNITEES SHALL REIMBURSE THE COMPANY
FOR ANY AND ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS FINALLY JUDICIALLY
DETERMINED THAT SUCH INDEMNITEES ARE NOT ENTITLED TO INDEMNIFICATION HEREUNDER.


6.6                                 NO NET SHORT POSITION. EACH INVESTOR
COVENANTS THAT NEITHER IT NOR ANY AFFILIATES ACTING ON ITS BEHALF OR PURSUANT TO
ANY UNDERSTANDING WITH IT WILL EXECUTE ANY SHORT SALES DURING THE PERIOD FROM
THE DISCUSSION TIME UNTIL PRIOR TO THE TIME THAT THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED AS DESCRIBED IN SECTION 6.4
HEREOF. ADDITIONALLY, EACH INVESTOR UNDERSTANDS AND ACKNOWLEDGES, SEVERALLY AND
NOT JOINTLY WITH ANY OTHER INVESTOR, THAT THE COMMISSION CURRENTLY TAKES THE
POSITION THAT COVERAGE OF SHORT SALES OF THE COMMON STOCK “AGAINST THE BOX”
PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT ISSUABLE HEREUNDER IS
A VIOLATION OF SECTION 5 OF THE SECURITIES ACT, AS SET FORTH IN ITEM 65 UNDER
SECTION A, OF THE MANUAL OF PUBLICLY AVAILABLE TELEPHONE INTERPRETATIONS, DATED
JULY 1997, COMPILED BY THE OFFICE OF CHIEF COUNSEL, DIVISION OF CORPORATION
FINANCE.


6.7                                 SALES BY INVESTORS.  EACH INVESTOR WILL SELL
ANY COMMON SHARES SOLD BY IT IN COMPLIANCE WITH APPLICABLE PROSPECTUS DELIVERY
REQUIREMENTS, IF ANY, OR OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS FOR AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.  NO INVESTOR WILL MAKE ANY SALE, TRANSFER OR
OTHER DISPOSITION OF THE COMMON SHARES IN VIOLATION OF FEDERAL OR STATE
SECURITIES LAWS.


6.8                                 FUTURE ISSUANCE OF EQUITY SECURITIES.  THE
COMPANY SHALL NOT AWARD STOCK OPTIONS OR ISSUE WARRANTS, RIGHTS TO SUBSCRIBE TO,
OR SECURITIES OR RIGHTS CONVERTIBLE INTO, SHARES OF CAPITAL STOCK OF THE COMPANY
WHICH, WHEN AGGREGATED WITH OUTSTANDING STOCK OPTIONS, WARRANTS, RIGHTS TO
SUBSCRIBE TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, SHARES OF CAPITAL STOCK
OF THE COMPANY, WOULD EXCEED THE AUTHORIZED BUT UNISSUED NUMBER OF SHARES OF
COMMON STOCK OF THE COMPANY.


ARTICLE VII
TRANSFER AGENT INSTRUCTIONS; REMOVAL OF LEGENDS


7.1                                 ISSUANCE OF CERTIFICATES.  THE COMPANY WILL,
OR WILL INSTRUCT ITS TRANSFER AGENT TO, ISSUE CERTIFICATES, REGISTERED IN THE
NAME OF EACH INVESTOR OR ITS NOMINEE, FOR THE COMMON SHARES.  ALL SUCH
CERTIFICATES WILL BEAR THE RESTRICTIVE LEGEND DESCRIBED IN SECTION 4.10, EXCEPT
AS OTHERWISE SPECIFIED IN THIS ARTICLE VII.  THE COMPANY WILL NOT GIVE TO ITS
TRANSFER AGENT ANY INSTRUCTION OTHER THAN AS DESCRIBED IN THIS ARTICLE VII AND
STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT TO SECTION 4.10 HEREOF (PRIOR TO
REGISTRATION OF THE COMMON SHARES UNDER THE SECURITIES ACT).  NOTHING IN THIS
SECTION ARTICLE VII AFFECTS IN ANY WAY THE INVESTORS’ OBLIGATIONS TO COMPLY WITH
ALL APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, IF ANY, UPON RESALE OF THE
COMMON SHARES.


7.2                                 UNRESTRICTED SECURITIES.  IF, UNLESS
OTHERWISE REQUIRED BY APPLICABLE STATE SECURITIES LAWS, (A) THE COMMON SHARES
REPRESENTED BY A CERTIFICATE HAVE BEEN REGISTERED UNDER AN EFFECTIVE
REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) A HOLDER OF COMMON
SHARES PROVIDES THE

18


--------------------------------------------------------------------------------



COMPANY AND ITS TRANSFER AGENT WITH AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, TO THE
EFFECT THAT A PUBLIC SALE OR TRANSFER OF SUCH COMMON SHARES MAY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND SUCH SALE EITHER HAS OCCURRED OR MAY
OCCUR WITHOUT RESTRICTION ON THE MANNER OF SUCH SALE OR TRANSFER, (C) SUCH
HOLDER PROVIDES THE COMPANY AND ITS TRANSFER AGENT WITH REASONABLE ASSURANCES
THAT SUCH COMMON SHARES CAN BE SOLD UNDER RULE 144, OR (D) THE COMMON SHARES
REPRESENTED BY A CERTIFICATE CAN BE SOLD WITHOUT RESTRICTION AS TO THE NUMBER OF
SECURITIES SOLD UNDER RULE 144(K), THE COMPANY WILL PERMIT THE TRANSFER OF THE
COMMON SHARES, AND THE COMPANY’S TRANSFER AGENT WILL ISSUE ONE OR MORE
CERTIFICATES, FREE FROM ANY RESTRICTIVE LEGEND, IN SUCH NAME AND IN SUCH
DENOMINATIONS AS SPECIFIED BY SUCH HOLDER.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE COMMON SHARES MAY BE PLEDGED AS COLLATERAL IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LENDING ARRANGEMENT; PROVIDED, THAT SUCH
PLEDGE WILL NOT ALTER THE PROVISIONS OF THIS ARTICLE VII WITH RESPECT TO THE
REMOVAL OF RESTRICTIVE LEGENDS.


ARTICLE VIII
CONDITIONS PRECEDENT


8.1                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE COMPANY TO SELL THE COMMON SHARES. THE OBLIGATION OF THE COMPANY TO ISSUE
AND SELL THE COMMON SHARES TO EACH INVESTOR AT THE CLOSING IS SUBJECT TO THE
SATISFACTION BY SUCH INVESTOR, ON OR BEFORE THE CLOSING DATE, OF EACH OF THE
FOLLOWING CONDITIONS.  THESE CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT AND
MAY BE WAIVED BY THE COMPANY AT ANY TIME IN ITS SOLE DISCRETION.


(A)                                  THE INVESTORS WILL HAVE EXECUTED THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND WILL HAVE DELIVERED THOSE
AGREEMENTS TO THE COMPANY.


(B)                                 THE INVESTORS WILL HAVE DELIVERED THE
PURCHASE PRICE FOR THE COMMON SHARES TO THE COMPANY IN ACCORDANCE WITH THIS
AGREEMENT.


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING
DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT
SPEAK AS OF A SPECIFIC DATE, WHICH REPRESENTATIONS AND WARRANTIES MUST BE
CORRECT AS OF SUCH DATE).


(D)                                 THE INVESTORS SHALL HAVE PERFORMED,
SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS
AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY EACH SUCH INVESTOR AT OR PRIOR TO THE CLOSING.


(E)                                  NO STATUTE, RULE, REGULATION, EXECUTIVE
ORDER, DECREE, RULING OR INJUNCTION WILL HAVE BEEN ENACTED, ENTERED, PROMULGATED
OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER THE
MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS
AGREEMENT, AND WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


(F)                                    THE CLOSING SHALL HAVE OCCURRED ON OR
BEFORE THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE DATE OF THIS AGREEMENT (THE
“TERMINATION DATE”).

19


--------------------------------------------------------------------------------



8.2                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE INVESTORS TO PURCHASE THE COMMON SHARES. THE OBLIGATION OF EACH INVESTOR
HEREUNDER TO PURCHASE THE COMMON SHARES FROM THE COMPANY AT THE CLOSING IS
SUBJECT TO THE SATISFACTION, ON OR BEFORE THE CLOSING DATE, OF EACH OF THE
FOLLOWING CONDITIONS.  THESE CONDITIONS ARE FOR EACH INVESTOR’S RESPECTIVE
BENEFIT AND MAY BE WAIVED BY ANY INVESTOR AT ANY TIME IN ITS SOLE DISCRETION.


(A)                                  THE COMPANY WILL HAVE EXECUTED THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND WILL HAVE DELIVERED THOSE
AGREEMENTS TO THE INVESTOR.


(B)                                 THE COMPANY WILL HAVE DELIVERED OR CAUSED TO
BE AN IRREVOCABLE INSTRUCTION LETTER TO THE COMPANY’S TRANSFER AGENT INSTRUCTING
THE TRANSFER AGENT TO DELIVER A STOCK CERTIFICATE EVIDENCING THE COMMON SHARES
SO PURCHASED TO EACH INVESTOR WITHIN ONE BUSINESS DAY OF SUCH INSTRUCTION.


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE
AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT
SPEAK AS OF A SPECIFIC DATE, WHICH REPRESENTATIONS AND WARRANTIES MUST BE
CORRECT AS OF SUCH DATE).


(D)                                 THE COMPANY SHALL HAVE PERFORMED, SATISFIED
AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND
CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR
COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING


(E)                                  THE INVESTOR MUST HAVE RECEIVED A
CERTIFICATE OR CERTIFICATES DATED AS OF THE CLOSING DATE AND EXECUTED BY THE
CHIEF EXECUTIVE OFFICER OR THE CHIEF FINANCIAL OFFICER OF THE COMPANY CERTIFYING
AS TO THE MATTERS IN CONTAINED IN SECTION
8.2(C)-(D).


(F)                                    THE INVESTOR MUST HAVE RECEIVED A
CERTIFICATE OF THE COMPANY’S SECRETARY, ATTACHING THERETO (I) A COPY OF THE
COMPANY’S ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER
DOCUMENTS, AS THEN IN EFFECT, (II) RESOLUTIONS ADOPTED BY THE COMPANY’S BOARD OF
DIRECTORS AUTHORIZING THE TRANSACTIONS CONTEMPLATED HEREBY, AND (III) GOOD
STANDING CERTIFICATES (INCLUDING TAX GOOD STANDING) WITH RESPECT TO THE COMPANY
FROM APPLICABLE AUTHORITIES IN HAWAII AND ANY OTHER JURISDICTION IN WHICH THE
COMPANY IS QUALIFIED TO DO BUSINESS, DATED A RECENT DATE BEFORE THE CLOSING.


(G)                                 NO STATUTE, RULE, REGULATION, EXECUTIVE
ORDER, DECREE, RULING OR INJUNCTION WILL HAVE BEEN ENACTED, ENTERED, PROMULGATED
OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER THE
MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS
AGREEMENT, AND WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


(H)                                 TRADING AND LISTING OF THE COMMON STOCK ON
AMEX MUST NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR AMEX (EXCEPT FOR ANY
SUSPENSIONS OF TRADING OF NOT MORE THAN ONE BUSINESS DAY SOLELY TO PERMIT
DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY).


(I)                                     THE COMPANY SHALL HAVE RECEIVED
NOTIFICATION FROM AMEX THAT THE PURCHASED COMMON SHARES HAVE BEEN APPROVED FOR
LISTING WITH AMEX.

20


--------------------------------------------------------------------------------



(J)                                     THE INVESTORS SHALL HAVE RECEIVED AN
OPINION OF COMPANY COUNSEL, REASONABLY ACCEPTABLE TO INVESTORS AND THEIR
COUNSEL.


(K)                                  SINCE THE DATE OF THIS AGREEMENT, THERE
SHALL NOT HAVE OCCURRED ANY MATERIAL ADVERSE EFFECT, AND NO EVENT SHALL HAVE
OCCURRED OR CIRCUMSTANCE SHALL EXIST THAT, IN COMBINATION WITH ANY OTHER EVENTS
OR CIRCUMSTANCES, COULD REASONABLY BE EXPECTED TO HAVE OR RESULT IN A MATERIAL
ADVERSE EFFECT.


(L)                                     THE AVERAGE CLOSING PRICE OF ONE SHARE
OF THE COMPANY’S COMMON STOCK, AS REPORTED BY AMEX, FOR THE FIVE TRADING DAYS
IMMEDIATELY PRECEDING THE CLOSING DATE SHALL BE AT LEAST $30.00.


(M)                               THE CLOSING SHALL HAVE OCCURRED ON OR BEFORE
THE TERMINATION DATE.


ARTICLE IX
MISCELLANEOUS


9.1                                 FEES AND EXPENSES. EACH PARTY SHALL PAY THE
FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF
ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS;
PROVIDED HOWEVER, THAT IF THE CLOSING IS EFFECTED, THE COMPANY SHALL, IN
CONNECTION WITH THE CLOSING, REIMBURSE (A) FIRST, THE REASONABLE FEES AND
EXPENSES OF COOLEY GODWARD KRONISH LLP, COUNSEL FOR THE LEAD INVESTOR, UP TO
$75,000  AND (B) SECOND, THE REASONABLE FEES AND EXPENSES OF LATHAM & WATKINS
LLP, COUNSEL TO THE CO-INVESTOR, UP TO $75,000 LESS THE REASONABLE FEES AND
EXPENSES OF COOLEY GODWARD KRONISH LLP. THE COMPANY SHALL PAY ALL STAMP AND
OTHER TAXES AND DUTIES, IF ANY, LEVIED IN CONNECTION WITH THE SALE OF THE COMMON
SHARES.


9.2                                 GOVERNING LAW; JURISDICTION; JURY TRIAL
WAIVER.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL
AND STATE COURTS LOCATED IN THE NORTHERN DISTRICT OF THE STATE OF CALIFORNIA FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF THE ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THAT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO
ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN
SUCH PROCEEDING SHALL

21


--------------------------------------------------------------------------------



BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER
COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION
OF SUCH PROCEEDING.


9.3                                 COUNTERPARTS; SIGNATURES BY FACSIMILE.  THIS
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN
TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME
COUNTERPART. IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


9.4                                 INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS
AND RIGHTS.  THE OBLIGATIONS OF EACH INVESTOR UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO
INVESTOR SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER INVESTOR UNDER ANY TRANSACTION DOCUMENT. THE DECISION OF EACH
INVESTOR TO PURCHASE COMMON SHARES PURSUANT TO THE TRANSACTION DOCUMENTS HAS
BEEN MADE BY SUCH INVESTOR INDEPENDENTLY OF ANY OTHER INVESTOR. NOTHING
CONTAINED HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY
INVESTOR PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A
GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENT. EACH INVESTOR ACKNOWLEDGES THAT NO OTHER INVESTOR HAS
ACTED AS AGENT FOR SUCH INVESTOR IN CONNECTION WITH MAKING ITS INVESTMENT
HEREUNDER AND THAT NO INVESTOR WILL BE ACTING AS AGENT OF SUCH INVESTOR IN
CONNECTION WITH MONITORING ITS INVESTMENT IN THE COMMON SHARES OR ENFORCING ITS
RIGHTS UNDER THE TRANSACTION DOCUMENTS.  EACH INVESTOR SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND IT SHALL NOT BE NECESSARY FOR ANY OTHER INVESTOR TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE. THE COMPANY ACKNOWLEDGES
THAT EACH OF THE INVESTORS HAS BEEN PROVIDED WITH THE SAME TRANSACTION DOCUMENTS
FOR THE PURPOSE OF CLOSING A TRANSACTION WITH MULTIPLE INVESTORS AND NOT BECAUSE
IT WAS REQUIRED OR REQUESTED TO DO SO BY ANY INVESTOR.


9.5                                 HEADINGS.  THE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND DO NOT
AFFECT ITS INTERPRETATION.


9.6                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION WILL BE DEEMED MODIFIED IN ORDER TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY PROVISION HEREOF THAT MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF.


9.7                                 ENTIRE AGREEMENT.  THE TRANSACTION
DOCUMENTS, TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.


9.8                                 AMENDMENTS; WAIVERS. NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND THE INVESTORS OR, IN THE CASE OF A
WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS

22


--------------------------------------------------------------------------------



SOUGHT. NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


9.9                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE (PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF
SUCCESSFUL TRANSMISSION) AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR
TO 6:30 P.M. (EASTERN STANDARD TIME) ON A BUSINESS DAY, (B) THE NEXT BUSINESS
DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED
VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS
NOT A BUSINESS DAY OR LATER THAN 6:30 P.M. (EASTERN STANDARD TIME) ON ANY
BUSINESS DAY, (C) THE BUSINESS DAY FOLLOWING THE DATE OF MAILING, IF SENT BY
U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT
BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESS FOR SUCH
NOTICES AND COMMUNICATIONS SHALL BE AS FOLLOWS:

If to the Company:

Chief Financial Officer

 

Maui Land & Pineapple Company, Inc.

 

120 Kane Street, P.O. Box 187, Kahului,

 

Maui, Hawaii 96733-6687

 

Fax: (808) 871-0953

 

 

With copies to:

Christopher D. Ivey, Esq.

 

Stradling Yocca Carlson & Rauth

 

660 Newport Center Drive, Suite 1600

 

Newport Beach, California 92660

 

Fax: (949) 725-4100

If to an Investor:  To the address set forth immediately below such Investor’s
name on the signature pages hereto.

Each party will provide written notice to the other parties of any change in its
address in accordance with the notice provisions hereof.


9.10                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS. THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTORS, AND NO
INVESTOR MAY ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.  NOTWITHSTANDING THE
FOREGOING, AN INVESTOR MAY ASSIGN ALL OR PART OF ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANY OF ITS AFFILIATES WITHOUT THE CONSENT OF THE COMPANY SO LONG AS
THE AFFILIATE IS AN ACCREDITED INVESTOR (WITHIN THE MEANING OF REGULATION D
UNDER THE SECURITIES ACT) AND AGREES IN WRITING TO BE BOUND BY THIS AGREEMENT. 
THIS PROVISION DOES NOT LIMIT AN INVESTOR’S RIGHT TO TRANSFER THE COMMON SHARES
PURSUANT TO THE TERMS OF THIS AGREEMENT OR TO ASSIGN SUCH INVESTOR’S RIGHTS
HEREUNDER TO ANY SUCH TRANSFEREE PURSUANT TO THE TERMS OF THIS AGREEMENT.

23


--------------------------------------------------------------------------------



9.11                           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS
INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS, AND, EXCEPT AS CONTEMPLATED IN SECTION 6.6, IS NOT FOR
THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


9.12                           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY SET FORTH HEREIN WILL SURVIVE THE CLOSING HEREUNDER UNTIL APRIL 30,
2008.  THE COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES IN ANY ORAL OR WRITTEN
INFORMATION PROVIDED TO INVESTORS, OTHER THAN THE REPRESENTATIONS AND WARRANTIES
INCLUDED HEREIN.


9.13                           FURTHER ASSURANCES.  EACH PARTY WILL DO AND
PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS,
AND WILL EXECUTE AND DELIVER ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS ANOTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


9.14                           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN
THIS AGREEMENT IS DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS
THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST
ANY PARTY.


9.15                           EQUITABLE RELIEF.  IN ADDITION TO BEING ENTITLED
TO EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, THE INVESTORS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE
UNDER THE TRANSACTION DOCUMENTS. THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT
BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.

[Signature page follows]

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the undersigned Investors have caused this
Stock Purchase Agreement to be duly executed as of the date first above written.

COMPANY:

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

By:

   \s\ Robert I. Webber

 

 

Name:

Robert I. Webber

 

Title:

Chief Financial Officer and Senior Vice
President of Business Development

 

 

 

 

 

 

 

INVESTOR:

 

 

 

OHANA HOLDINGS, LLC

 

 

 

By:

   \s\ Michael G. Mohr

 

 

Name: Michael G. Mohr

 

 

Title: Managing Member

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

Number of Common Shares Purchased: Three
Hundred Forty-Four Thousand Eight Hundred
Twenty-Eight (344,828)

 

 

 

 

 

Tax Identification Number:

 

 

 

25


--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

ZG VENTURES, LLC

 

 

By:

  \s\ Miles Gilburne

 

 

Name: Miles Gilburne

 

 

Title:   Managing Member

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

Number of Common Shares Purchased:

 

 

 

One Hundred Seventy-Two Thousand Four Hundred
Fourteen (172,414)

 

 

 

 

 

Tax Identification Number:

 

 

 

26


--------------------------------------------------------------------------------